In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 15-0455V
                                      Filed: August 26, 2015
                                           Unpublished

****************************
JULIE FEASTER,                         *
                                       *
                    Petitioner,        *       Ruling on Entitlement; Concession;
                                       *       Diphtheria, Pertussis, Tetanus Vaccine;
                                       *       Shoulder Injury Related To Vaccine
SECRETARY OF HEALTH                    *       Administration (“SIRVA”);
AND HUMAN SERVICES,                    *       Special Processing Unit (“SPU”)
                                       *
                    Respondent.        *
                                       *
****************************
Leah Durant, Esq., Law Offices of Leah V. Durant, Washington DC, for petitioner.
Ann Martin, Esq., U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

Vowell, Chief Special Master:

        On May 4, 2015, Julie Feaster filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that she suffers from a shoulder injury
resulting from vaccine administration [“SIRVA”] as a result of the diphtheria-pertussis-
tetanus vaccine she received on July 9, 2014. Petition at 1. The case was assigned to
the Special Processing Unit of the Office of Special Masters.

       On August 26, 2015, respondent filed her Rule 4(c) report in which she concedes
that she “has determined that petitioner’s alleged injury is consistent with SIRVA and
recommends that compensation be awarded in this case.” Respondent’s Rule 4(c)
Report at 1. Specifically, respondent “has concluded that a preponderance of evidence
establishes that the injury to petitioner’s left shoulder was caused-in-fact by the

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
administration of her July 9, 2014 Tdap vaccine.” Id. at 3. Respondent further
concedes that no alternative causes for petitioner’s SIRVA were identified, and that “the
statutory six month sequela requirement has been satisfied.” Id.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                                  s/Denise K. Vowell
                                  Denise K. Vowell
                                  Chief Special Master




                                            2